     Case 2:17-cv-02504-APG-BNW Document 78 Filed 03/12/20 Page 1 of 2



 1 DAN M. WINDER, ESQ.
   Nevada Bar No. 1569
 2 Law Office of Dan M. Winder P.C.
   3507 W. Charleston Blvd.
 3 Las Vegas, Nevada 89102
   Attorneys for Plaintiff
 4 Manuel Garcia

 5
                                   UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
                                                    ***
 8
     MANUEL GARCIA,                                    CASE NO. 2:17-cv-2504-APG-BNW
 9
                     Plaintiff,
10
            vs.
11                                                     PLAINTIFF’ S ATTORNEYS’ MOTION
   CLARK COUNTY SHERIFF’S OFFICE, JOE                                  TO
12 LOMBARDO, BRANDON PRISBREY,                              WITHDRAW FROM CASE
   #9315, SUNRISE MEDICAL HOSPITAL,                                 LR 1A 11-6
13 SUSANNE ROOZENDAAL,

14                   Defendants.

15

16          Dan M. Winder on behalf of himself and The Law Offices of Dan M. Winder hereby
17 moves to withdraw from the representation of the Plaintiff, Manuel Garcia on the grounds that the

18 Plaintiff and his counsel have irreconcilable differences as to how the matter should be handled.

19 Counsel has been informed by the Plaintiff he wishes us to withdraw.

20          Plaintiff Garcia is being notified of this Motion by service of the Motion and by separate
21 letter explaining the upcoming events and the probable consequences of the withdrawal of

22 Plaintiff’s counsel including the likelihood that Plaintiff will not prevail in the absence of

23 representation.

24          Under these circumstances, Counsel requests this court reopen discovery and give Plaintiff
25 an additional 90 days to retain counsel. This has, in part, been required because Plaintiff has been

26 surprised by the testimony of Brandon Prisbrey that he was not the officer who interfered the
27 medical treatment of Plaintiff at Sunrise Hospital even though he was the arresting and booking

28 officer and completed the arrest report concerning the matter. According to Plaintiff’s theory of
     Case 2:17-cv-02504-APG-BNW Document 78 Filed 03/12/20 Page 2 of 2



 1 the case, the officer at the hospital is the prime defendant who acted to prevent him from getting

 2 medical care for his fractured foot.

 3          The upcoming events and deadlines in this matter are:

 4                  03/18/20        Deposition of Plaintiff
 5                  05/01/20        Dispositive Motions (Summary Judgment)
 6
                    05/04/20       Joint Pretrial Order (will be extended when dispositive motion filed).
 7                                                             IT IS ORDERED that ECF No. 78 is
                                                               GRANTED in part and DENIED in part. It is
 8          The last known address of the Plaintiff is: granted to the extent that Mr. Winder will be
                                                               permitted to withdraw as counsel. However, it
 9                  Manuel Garcia
                    #1107857                                   is  denied to the extent it seeks to reopen
10                  High Desert State Prison                   discovery.
                    Indian Springs, NV 89070                   IT IS FURTHER ORDERED that, before Mr.
11                                                             Winder withdraws, the parties are to meet and
12                                                             confer under LR 16-1(d) about how this case
     Respectfully submitted this 12th day of March, should move forward. Specifically, the parties
     2020.                                                     must discuss reopening discovery, delaying
13
                                                               the case for 90 days, and Plaintiff's deposition
14   LAW OFFICE OF DAN M. WINDER
                                                               on 3/18/2020. The parties must file a joint
15
                                       IT IS SO ORDERED        status report by 3/20/2020 regarding these
     /s/Dan M. Winder
     DAN M. WINDER, ESQ.               DATED: March 13, 2020   issues.
16   Nevada Bar No. 1569
     3507 W. Charleston Blvd.          __________________________________________________
17   Las Vegas, Nevada 89102           BRENDA WEKSLER
                                       UNITED STATES MAGISTRATE JUDGE
     Attorneys for Plaintiff
18   Manuel Garcia
                                      CERTIFICATE OF SERVICE
19

20 I certify that on the date stamped hereon by the System, I served the forgoing on the parties of

21 record via the Court’s Electronic Case Filing System. I also served a copy of the Motion on the

22 Plaintiff by mailing it to the following address:

23                  Manuel Garcia
                    #1107857
24                  High Desert State Prison
                    Indian Springs, NV 89070
25
   /s/Hamilton D. Moore
26 An employee of the Law Office of Dan M. Winder P.C.
27

28


                                                        2
